IN RE: Falba, Michael; — Defendant(s); Applying for Supervisory and/or Remedial Writs; to the Court of Appeal, Fourth Circuit, Number 99-1810; Parish of Orleans Civil District Court Div. “E” Number 99-10424
Writ granted. The case is remanded to the district court. The court of appeal order staying the Board’s revocation order lifted as of 12:00 noon on Wednesday, September 8, 1999. Within the same time frame, the district court is ordered to consider and decide the merit of plaintiffs request for a stay of the Board’s order pending the appeal to that court.
JOHNSON, J., not on panel.